Citation Nr: 0218519	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  96-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability on a direct basis or, 
alternatively, as secondary to service connected lumbar 
spine disability.

(The issues of entitlement to service connection for sleep 
apnea, entitlement to increased ratings for lumbar spine 
and tinea pedis disability, and entitlement to individual 
unemployability due to service connected disability (TDIU) 
will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had service from March 1974 to December 1975.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from separate rating decisions issued by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded 
this claim in April 1999 for further development, and the 
RO has returned the claim to the Board for further 
appellate review.

The Board notes that adjudication of the issues of 
entitlement to service connection for sleep apnea, 
entitlement to increased ratings for lumbar spine and 
tinea pedis disability, and entitlement to TDIU will be 
deferred pending further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Additionally, due to the enactment of the 
Veterans Claims Assistance Act (VCAA) of 2000 following 
the Board's April 1999 remand, the Board finds that 
additional development of the service connection claim for 
sleep apnea is warranted.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  The claim of 
entitlement to TDIU must be deferred while the increased 
rating and service connection claims are being developed.  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
notice and reviewing the response to notice, the Board 
will prepare a separate decision addressing these issues.


FINDING OF FACT

The competent medical evidence establishes that the 
veteran's major depression was aggravated by service 
connected lumbar spine disability.


CONCLUSION OF LAW

An acquired psychiatric disorder is proximately due to or 
the result of the service connected lumbar spine 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty, during periods of active wartime military 
service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be established on a secondary 
basis for disability which is proximately due to or the 
result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2002).  The Court of Appeals for 
Veterans Claims has construed this provision as entailing 
"any additional impairment of earning capacity resulting 
from an already service connected condition, regardless of 
whether or not the additional impairment is itself a 
separate disease or injury caused by the service connected 
condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Id.

The veteran claims entitlement to service connection for 
an acquired psychiatric disability.  His service medical 
records do not reflect complaint, treatment, manifestation 
or diagnosis of an acquired psychiatric disorder.  He was 
treated for lumbar spine disability in service for which 
the RO granted service connection in a January 1976 
decision.  His chronic low back syndrome was evaluated as 
20 percent disabling in November 1991.  

The veteran's VA clinical records first reflect treatment 
for depression in March 1993.  At that time, he reported 
the onset of depressive symptoms two years previous with 
stressors that included back pain, feet pain, insomnia and 
unemployment.  He was given impressions of depression not 
otherwise specified (NOS) and chronic pain, and prescribed 
Elavil.  Thereafter, he sought VA treatment and counseling 
for his depressive symptoms with multiple stressors 
described, to include chronic pain syndrome related to his 
service connected lumbar spine, non-service connected 
sleep apnea, unemployment, and financial problems.  His 
chronic low back syndrome was evaluated as 40 percent 
disabling beginning in May 1998.

In September 1999, the veteran underwent VA mental 
disorders examination, with benefit of review of his 
claims folder, to determine the nature and etiology of his 
depressive disorder.  He provided a history of the onset 
of depression while working as a police officer.  At that 
time, he had undergone reassignment of duties due to a 
sleep disorder which caused him to fall asleep on the job 
as well as increasingly severe back pain.  He developed 
psychiatric symptoms which included auditory and visual 
hallucinations, and eventually lost his job with the 
sheriff's department.  He then attempted work in the 
construction industry where his depressive symptoms and 
back pain worsened.  He last worked in 1991.  Following 
his unemployment, he made several suicide attempts, but 
his symptoms improved somewhat when he began psychiatric 
treatment with VA.  Following mental status examination, 
the examiner offered diagnoses of severe major depression 
with psychotic features, in partial remission, and history 
of sleep apnea.  He was given a Global Assessment of 
Functioning (GAF) score of 65.  His back pain and 
unemployment were listed as potentially relevant factors 
regarding the diagnosis and treatment of his mental 
disorder.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) (DSM-IV).  The examiner also 
offered the following opinion:

This individual is suffering from major 
depression which has partially responded to 
treatment with amitriptyline.  It appears 

that he used to have significant auditory 
and visual hallucinations which have 
decreased over time.  This patient appears 
to have developed depression while working 
as a law enforcement officer.  The sleep 
apnea, sleep deprivation, inability to stay 
alert at work, consequent embarrassment, and 
eventual loss of job might have precipitated 
the depression.  Having lost his law 
enforcement work, he had to work as a 
construction worker which aggravated his 
back.  His back pain may have further 
aggravated his depression which is present 
prior to his beginning construction work.  
At present, he has benefited from 
antidepressant therapy, group therapy, and 
may benefit from further treatment with 
perhaps antipsychotic medication.  The 
patient is capable of managing any monetary 
benefits awarded to him.  A GAF score of 65 
implies that this patient does have some 
symptoms which affect his capacity to 
interact with family and friends but is not 
to a severe degree.

An addendum to the September 1999 VA examination report 
reads as follows:

This patient was examined for a psychiatric 
C&P evaluation on 9-18-99 by this writer.  
This addendum is to clarify an issue.  The 
patient's C-file was reviewed again, today 
including his report of the examination 
conducted on 9-18-99.  In the opinion of 
this examiner, the patient's back pain did 
aggravate the depression.  This became more 
so after he became unemployed in 1991 owing 
to intractable back pain.

The evidence in this case clearly demonstrates that the 
veteran suffers from chronic low back pain, evaluated as 
20 percent disabling in November 1991 and 40 percent 
disabling since May 1998.  As noted by the Board in April 
1999, his clinical records 

reflect numerous possible causes for his psychiatric 
disability.  For this reason, the Board sought medical 
opinion from a VA examiner based upon review of the claims 
folder.  This examiner clearly opined that "the patient's 
back pain did aggravate the depression."  The extent of 
aggravation, however, was not delineated.

The RO has determined that the veteran's chronic low back 
pain caused a temporary worsening of symptoms, rather than 
a permanent worsening in the underlying psychiatric 
disorder, which no longer exists.  See generally Davis v. 
Principi, 276 F.3d. 1341, 1344-45 (Fed. Cir. 2001) 
(temporary flare-ups of symptoms of pre-existing condition 
does not establish aggravation).  This conclusion is 
apparently based upon the veteran's improved psychiatric 
symptoms over time and the absence of evidence showing 
that any measurable psychiatric impairment, as reflected 
in his GAF score of 65, can be specifically associated 
with the effects of his service connected lumbar spine 
disability.

The examiner's opinion, however, refers to an aggravation 
of "depression" which was still present at the time of the 
1999 opinion.  To the extent that the degree of additional 
psychiatric impairment due to service connected lumbar 
spine disability is discernable, that question is more 
properly addressed in the assigned rating.  If it is not 
possible to separate the effects of a service-connected 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the 
claimant's favor by attributing such signs and symptoms to 
the service-connected disability.  Mittleider v. West, 11 
Vet. App. 181 (1998).  Based upon the above, the Board 
finds that the competent medical evidence establishes that 
the veteran manifests aggravation of major depression 
proximately caused by service connected lumbar spine 
disability.  There is no competent evidence to the 
contrary.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992) 
(a medical basis must be identified at arriving at a 
conclusion which is contrary to one expressed by a trained 
medical professional).  Therefore, the claim for service 
connection for major depression as secondary to service 
connected lumbar spine disability is granted.



ORDER

Service connection for major depression as secondary to 
service connected lumbar spine disability is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

